DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 3-11, 13-16 and 18-20 filed 10/18/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Kimata et al. US-PGPUB No. 2020/0388248 (hereinafter Kimata) teaches a method for processing images in an information sharing and collaboration environment, the method comprising: 
receiving a plurality of graphical contents including a first graphical content from a first source and a second graphical content from a second source different from the first source within the information sharing and collaboration environment and overlapping the first and second graphical contents (Kimata teaches at FIGS. 5-10 and Paragraph 0072 that the plurality of terminals 20A-20C each display one or more window images WG on terminal screen TM and one of window image WG is active window image AWG and at Paragraph 0074 that display control device 30 receives from terminals 20 respective active window images and respective pieces of supplemental information via wireless device 30. Display controller 302 causes for each terminal 20 active window image AWG of terminal 20 to be displayed on shared screen KM of display device 40 on the basis of the image supplemental information of terminal 20). 

determining a probability that the first graphical content was created before the second graphical content (Kimata teaches at Paragraph 0061 display controller 302 may determine a display order (display layers) along the direction perpendicular to shared screen KM….on the basis of the order of the instruction of start of sharing the plurality of active window images AWG or on the order of reception of window images WG and at Paragraph 0069 that the screen-sharing of a plurality of terminals 20 may be started at different timings. Active window image AWG transmitted from terminal 20 that started screen-sharing at a later timing than the other terminals 20 is projected and displayed on the foremost side of the shared screen of display device 40 and at Paragraph 0075 the display controller 302 may cause to display on the front side of shared screen KM active window image AWG whose timing of starting sharing is later, in other words, active window image AWG whose time of reception by display control device 30 is later); 
rendering, using a transparency blending formula and based on the probability that the first graphical content was created before the second graphical content, an opacity of an overlapped portion of the first and second graphical contents (Kimata teaches at Paragraph 0061 that the display controller 302 may determine a display order…on the basis of the order of the instruction of start of sharing the plurality of active window images AWG or on the order of reception of window images WG. Kimata teaches at FIGS. 5-10 ordering the graphical layers and rendering a first graphical layer that was created before the second graphical layer in the lower layer to be occluded by the topmost layer while Kim teaches at Paragraph 0105 that the electronic device 101 may set transparency level values of the layers in consideration of the order of the layers); and 
displaying, on a display, the overlapped first and second graphical contents (Kimata teaches at Paragraph 0061 that the display controller 302 may determine a display order…on the basis of the order of the instruction of start of sharing the plurality of active window images AWG or on the order of reception of window images WG. Kimata teaches at FIGS. 5-10 ordering the graphical layers and rendering a first graphical layer that was created before the second graphical layer in the topmost layer as an opaque layer while Kim teaches at Paragraph 0105 that the electronic device 101 may set transparency level values of the layers in consideration of the order of the layers).
Helter et al. US-Patent No. 9,565,227 (hereinafter Helter) teaches the claim limitation that: 
determining a probability that the first graphical content was created before the second graphical content (Helter teaches at column 8, lines 1-20 that composition decisions are based on the state of communication resources, latency, security, imperfect synchronization and distributed control…an MTCC 270 specifies….z-order information for a set of overlapping windows associated with display 125…one or more of the BNs 110 and the client 120 each maintain control over one or more of the set of windows and request composition changes in response to local time-time event. 
Helter teaches at Paragraph 17, lines 40-50 the actual user input event may be modified or translated at the BN to provide consistency between different BNs…a complete user interaction may be associated with a sequence of touch events. The BN 110 anticipates a particular touch event sequence by generating and transmitting a predicted image sequence based on the first of the predicted sequence of touch events (It is noted that the predicted image sequence includes a first graphical content/image that was created before the second graphical content/image). 
Helter teaches at column 18, lines 8-20 that the probability of such anticipation of user events may be extracted from a record of similar historic events and responses…content is transmitted based on a high probability of a future composition change and then held on standby by the client until the content is needed and at column 18, lines 35-45 that some MTC parameters such as image visibility 1420 and visibility predictions 1430 are reflected around schema 200…image visibility parameters 1420 comprise information such as z-order, alpha blending, occlusion level and focus information as might be derived from hints received from the parent or derived from cursor location gaze detection feedback and the like…regions outside the present viewport with a high probability of imminent display may be cached downstream in anticipation);  
rendering, using a transparency blending formula and based on the probability that the first graphical content was created before the second graphical content, an opacity of an overlapped portion of the first and second graphical contents (Helter teaches at FIGS. 7-11 and column 10, lines 44-60 that a display composition is generated for schema 710…Window 724 is of higher z-order than window 722 and window 726 is of higher z-order than window 724….image content is received by the client 120 from BN 110-1 and BN 110-3 in an asynchronous manner (e.g., the window 724 was created before the window 724 or the window 724 was created before the window 726 where the window 724 and the window 726 were received in an asynchronous manner) where the content of the window 724 is occluded by the window 726 and at column 15, lines 5-45 that content from various TBs are composed such that regions occluded by windows of higher z-order are masked out. Such masked regions are encoded using TCR 290 governed by MTC parameters 272, e.g., delayed encoding, reduced quality encoding or skip encoding to preserve system resources…the BN updates children with window layout parameters of the latest desktop composition, including updated window position information, z-order and alpha blending parameters…..MTC parameters 272 includes a prediction of future window positions based on window motion and estimated latency between the node and the child node and at column 17, lines 39-67 and column 18, lines 1-20 that the client 120 or downstream BN selects correctly predicted image content for display based on actual user input events corresponding with the predicted image content….The BN 110 anticipates a particular touch event sequence by generating and transmitting a predicted image sequence based on the first of the predicted sequence of touch events…transmitting hidden, occluded or off-screen content when the associated window edge is selected…transmitting hidden new content for an obfuscated area when a mouse pointer is recognized to be hovering over a window close icon…The probability of such anticipation of user events may be extracted from a record of similar historic events and responses.
Helter teaches at column 18, lines 35-60 that some MTC parameters such as image visibility 1420 and visibility predictions 1430 are reflected around schema 200…image visibility parameters 1420 comprise information such as z-order, alpha blending, occlusion level and focus information as might be derived from hints received from the parent or derived from cursor location gaze detection feedback and the like…regions outside the present viewport with a high probability of imminent display may be cached downstream in anticipation…visibility parameters 1430 comprise timing predictors, e.g., active frame counters or timers indicating when the image section should be refreshed at the parent. Such predictors are used to skip or deprioritize intermediate frame updates during transition periods for regions where timing for a future resting frame state can be accurately estimated); and 
displaying, on a display, the overlapped first and second graphical contents (Helter teaches at FIGS. 7-11 displaying the overlapped graphical layers based on the MTC parameters such as the image visibility 1420, visibility prediction 1430, data currency 1450 of FIG. 14).
Helter teaches the claim limitation that: 
the determining of the probability that the first graphical content was created before the second graphical content comprises: calculating, using a probability density function, the probability that the first graphical content was created before the second graphical content (Helter teaches at column 18, lines 8-15 that the probability of such anticipation of user events may be extracted from a record of similar historic events and responses. Furthermore, weight applied to such predictions may be increased in association with increased response latency where anticipation measures bring higher value to user experience. 
Helter teaches at column 8, lines 1-20 that composition decisions are based on the state of communication resources, latency, security, imperfect synchronization and distributed control…an MTCC 270 specifies….z-order information for a set of overlapping windows associated with display 125…one or more of the BNs 110 and the client 120 each maintain control over one or more of the set of windows and request composition changes in response to local time-time event. 
Helter teaches at Paragraph 17, lines 40-50 the actual user input event may be modified or translated at the BN to provide consistency between different BNs…a complete user interaction may be associated with a sequence of touch events. The BN 110 anticipates a particular touch event sequence by generating and transmitting a predicted image sequence based on the first of the predicted sequence of touch events (It is noted that the predicted image sequence includes a first graphical content/image that was created before the second graphical content/image). 
Helter teaches at column 18, lines 8-20 that the probability of such anticipation of user events may be extracted from a record of similar historic events and responses…content is transmitted based on a high probability of a future composition change and then held on standby by the client until the content is needed and at column 18, lines 35-45 that some MTC parameters such as image visibility 1420 and visibility predictions 1430 are reflected around schema 200…image visibility parameters 1420 comprise information such as z-order, alpha blending, occlusion level and focus information as might be derived from hints received from the parent or derived from cursor location gaze detection feedback and the like…regions outside the present viewport with a high probability of imminent display may be cached downstream in anticipation).   

The prior art references do not anticipate or suggest the new claim limitation of “the probability that the first graphical content was created before the second graphical content is calculated using a probability density function, and the probability density function is based on transfer times of messages from the first source and the second source recorded over a predetermined period of time” in method for processing images in an information sharing and collaboration environment, set forth in the newly submitted base claim 1.  The base claims 11 and 16 are allowed for the same reasons as the claim 1. The dependent claims 3-10 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 13-15 are dependent upon the base claim 11 and are allowed for the same reasons as the . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613